DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
102 Rejections Withdrawn
The rejection of claim 1, in so far as it reads on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim such that it no longer reads on the cited art.  

Markush Search 
	Inventor having overcome the latest art rejection, the search was expanded yet again as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using instant formula (I): R6=H; and R7=a substituted C3 cycloheteroalkyl group where the substituent is benzyl.  
	All claimed and unexamined subject matter which does not read on the above species is hereby withdrawn, for purposes of this Office Action, as being drawn to non-elected subject matter.  This non-elected subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  


Claim 1, in so far as it reads on the species defined above, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tetrahedron Letters (2000), 41, pp. 10295-10298.  Inventor’s compound is an old and well-known compound in the chemical arts as evidenced by the cited reference (page 10297, Table 1, compound 5a).  

Allowable Subject Matter
As previously noted, the elected species is allowable subject matter.  Thus claims, or portions claims, drawn exclusively to the elected species constitutes allowable subject matter.  
Furthermore, as previously determined (3/1/2022), all species of formula (I) where R6 (or R7) are a substituted C3, C5 or C6 cycloheteroalkyl substituted with aminomethyl (compound claims) and all species of formula (I) where R6 (or R7) are a substituted C3-C6 cycloheteroalkyl substituted with aminomethyl (method claims) also constitutes allowable subject matter.  Thus claims, or portions claims, drawn exclusively to these sets of species constitutes allowable subject matter.  
That being the case, claims 3, 4 and 6-14 remain objected to because they are drawn to allowable subject matter, but also are drawn to subject matter which has not yet been completely searched. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/13/2022